Citation Nr: 1717585	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-17 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss disability.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of right index finger injury.

3.  Entitlement to service connection for residuals of right index finger injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from July 1949 to September 1952 with approximately six months of additional prior active service.  He is a recipient of the Korean Service Medal with 3 Bronze Combat Stars.  See Veteran's DD form 214.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the course of the appeal, the RO increased the rating for bilateral hearing loss from 0 to 10 percent.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Although a Board hearing was scheduled for February 2016 at the Veteran's request, he responded to a January 2016 notification of hearing indicating that he was unable to attend.  He reported he was too sick to get into a car, and had been sick for weeks.  He did not request rescheduling of the hearing, nor did his representative request such in April 2017 written argument before the Board.  As a result, the Board will consider the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

With regard to the Veteran's application to reopen his claim for service connection for residuals of right index finger injury, regardless of the decision of the RO, a finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for residuals of right index finger injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss disability is manifested by no greater than level VI hearing loss in the right ear and level III hearing loss in the left ear.

2.  In an unappealed January 2004 rating decision, the RO denied service connection for residuals of right index finger injury.

3.  The evidence received since the January 2004 rating decision as to the issue of service connection for residuals of right index finger injury is relevant and probative.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for residuals of right index finger injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim for an increased rating for hearing loss.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran's claim for entitlement to service connection for residuals of right index finger injury is being reopened, and VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed.

      A.  Duty to Notify

The Veteran filed the instant claim in April 2010.  In an April 2010 letter, the RO notified him of the evidence needed to substantiate the claim for an increased rating for bilateral hearing loss.  This letter delineated the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

      B.  Duty to Assist 

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's lay statements, post-service VA treatment records, and identified private treatment records with the claims file.  Most of the Veteran's service treatment records and service personnel records were apparently destroyed in a 1973 fire at the National Personnel Records Center (NPRC), and the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Nonetheless, it is the manifestations of the service-connected hearing loss disability that are at issue in the claim for increased rating, and the Veteran has identified no additional, outstanding records relevant to that matter.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).  In July 2014 and December 2010, the Veteran underwent VA examinations for bilateral hearing loss.  The Board finds that the 2014 examination is adequate because it was based on considerations of the Veteran's prior medical history, examinations, and lay contentions and also describes the disability in sufficient details so that the Board's evaluation of the disability will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any further shortcomings in fulfilling VA's duty to notify and assist.  

II.  Increased Rating for Bilateral Hearing Loss

      A.  Law

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. § Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §4.1 (2016).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected bilateral hearing loss disability has not materially changed and a uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected bilateral hearing loss is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the Federal Circuit has noted that such is not part of the rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

      B.  Factual Background and Analysis

The Veteran asserts he is entitled to a rating in excess of 10 percent for his service-connected hearing loss disability.  As addressed below, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability more nearly approximates the level of severity contemplated by a higher rating at any point during the appeal.  

Service connection and a noncompensable rating were granted for bilateral hearing loss in an October 2003 rating decision.  The instant claim was received in April 2010, and the 10 percent rating was assigned during the present appeal, effective from April 2010.

The Veteran asserts that his hearing is worse because he is unable to hear without hearing aids.  See Veteran's May 2012 notice of disagreement.  He reported in his August 2012 substantive appeal that his hearing had worsened.  He reported in multiple audiology clinic visits that he was having trouble hearing, his hearing aids were adjusted and he was educated on use of the hearing aids.  The Veteran is competent to report his current symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A May 2011 private audiology examination and hearing evaluation report have been made part of the claims file.  The examination was performed by a hearing aid specialist.  The records do not establish that the examiner was a state-licensed audiologist.  Thresholds at 3000 Hz were not recorded, and speech discrimination testing was noted as "BIN." Test data was recorded as follows: 
 


HERTZ
BIN

1000
2000
3000
4000
Avg

 
RIGHT
60
75

80

80%
 
LEFT
60
75

80

80%
 

The hearing aid specialist stated that the Veteran suffers from a profound high frequency loss in both ears, and has a loss of almost 90% from 2000Hz - 8000Hz.  The specialist did not explain the basis for the loss estimate.  He observed that this type of loss greatly effects his speech discrimination and, with amplification at 80 dB his "BIN" speech discrimination score was at 80%.  While the results are incomplete but appear consistent with the findings of the most recent VA examination of record, it could not be determined if the audiograms and hearing evaluation reports tested speech discrimination using the Maryland CNC, so the results may not be used in evaluating the current degree of hearing loss.  

At the Veteran's December 2010 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
40
55
70
80
61.25
92%
 
LEFT
35
45
60
80
55
92%
 

Here, neither ear demonstrates an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 (a).  Applying 38 C.F.R. § 4.85, Table VI, for each ear to the above audiological findings, the Veteran has a numeric designation of II for the right ear and I for the left ear for both his right and left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent or noncompensable disability evaluation.

At the Veteran's July 2014 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
55
70
75
85
71
84%
 
LEFT
50
60
70
95
69
86%
 

Here, the right ear demonstrates an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Applying 38 C.F.R. § 4.85, Table VIA (most favorable table), for the right ear and Table VI for the left ear, to the above audiological findings, the Veteran has a numeric designation of VI for his right ear and III for the left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a 10 percent disability evaluation.

Based on a careful review of all the evidence, the Board finds that during the entirety of the pendency of the claim, a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss disability is not warranted.  

The Board has carefully considered the Veteran's contentions.  However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Although neither VA examiner addressed the Veteran's subjective hearing dysfunction, the Board considered his written reports of difficulty hearing in everyday situations and the need for the use of hearing aids.  VA outpatient treatment records for the period of the appeal show routine encounters for hearing aid adjustment and replacement.  The examiners did note that the disability would not interfere with work or activities of daily life.  

Additionally, staged ratings are not warranted, as the Board finds that the Veteran has had a stable level of symptomatology throughout the period on appeal, despite the fact that the earlier VA audiogram shows a somewhat lesser degree of objective impairment.  Here, the Board finds that the overall record, consisting not only of examination reports but also treatment records, private audiology report and written statements, persuasively suggests that the level of disability has remained uniform.  As the preponderance of the evidence is against the claim for increase, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied, and an increased initial rating for the Veteran's service-connected bilateral hearing loss disability is not warranted.

      C.  Additional Consideration

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the record does not include any such evidence or assertion.  The record reflects that the 2014 examiner found the Veteran's hearing loss had no impact on ordinary conditions of daily life, including ability to work.  Given the foregoing, the Board concludes that a claim for TDIU is not raised by the record.

III.  Claim to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The United States Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304 (b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156 (c). 

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a January 2004 rating decision, the RO denied service connection for residuals of right index finger injury.  The rating decision acknowledged that the Veteran's service treatment records and service personnel records were fire-related and ultimately unavailable with the exception of the Veteran's DD 214.  The claim was denied because there was no evidence to show that a current right index finger disability was related to service.  The Veteran was notified of the denial of this claim, but he did not file an appeal.

Evidence submitted since the aforementioned rating decision includes additional medical records, a VA examination report, and the Veteran's multiple detailed statements.  In particular, the Veteran stated that he has been suffering from ongoing pain and stiffness in the right index finger, which has become worse.  He explained that he cut his finger while building a bridge in Korea.  It was improperly treated because all of the medics were drunk.  He now has no feeling in the finger.  He believes he also has arthritis in the joint.  He notes that he tried to get VA benefits for the condition about 11 years ago but he was denied and was told this was because his service records had burned up in a fire.  He argues that his detailed lay statements should be adequate to support his claim in light of the fact that he is a combat veteran and his service records have been destroyed.

A VA examination dated in April 2011 notes the diagnosis of residuals right index finger injury, with ankylosis of that finger but no others.  The opinion was that etiology could not be resolved without resort to speculation because service treatment records were not available for review.  

An additional search for service records in May 2014 yielded previously unassociated morning reports for September 2, 1952 showing the Veteran's unit in Colorado on the day of his discharge from service. This information is cumulative of service record evidence that already established the dates and circumstances of the Veteran's service and is not relevant to the issues on appeal.   

The evidence submitted subsequent to the January 2004 rating decision is new and material.  Here, the Veteran's detailed statements received since April 2010, as well as the discovery of service records in 2014, and the current diagnosis supports reopening this claim.  

The added evidence speaks directly to elements which were not of record, mainly the existence of post-service disability and relationship between the disability and service.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the application for service connection for residuals right index finger injury is reopened.


ORDER

A rating in excess of 10 percent for bilateral hearing loss disability is denied.

The claim for service connection for residuals of right index finger injury is reopened; to that extent only, the claim is granted.


REMAND

The Veteran contends that he cut his right index finger while building a bridge in Korea, which resulted in his current right index finger disability.  He urges that he sought treatment at the time, but the treatment was inadequate as outlined above.  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154 (b) and its implementing regulation, 38 C.F.R. § 3.304 (d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If a Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  In the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.  (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In consideration of the combat provisions of 38 U.S.C.A. § 1154, the Board finds that the Veteran lay statements alleging the right finger injury in-service are credible.  

While the Veteran underwent VA examination for right index finger residuals in April 2011, the Board finds this examination inadequate because it failed to fully consider the Veteran's assertions as to the in-service incident that he claims caused the injury.  This Veteran has competently and credibly asserted that he injured his right index finger while building a bridge in Korea.  The VA examiner did not adequately explain why it was not feasible to opine as to the possible relationship between the current right index finger disability and the incident as described by the Veteran as required by Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The basis for the examiner's conclusion that an opinion was not possible was that any opinion would be speculative because there were no service treatment records.  However, the examiner did not explain why any opinion rendered would be speculative in light of this combat Veteran's statements establishing that the incident happened.  

In April 2017, the Veteran's representative requested that this claim be remanded in order to provide the Veteran another examination based on his assessment that the 2011 examination was inadequate consistent with the above discussion.  Under the circumstances, the Board agrees, and will order a new VA examination which addresses the likelihood that any current right index finger condition is related to the in-service injury, with consideration of the Veteran's assertions consistent with 38 U.S.C.A. § 1154(b).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Alternatively, if the Veteran cannot report for examination, an opinion should be obtained from a VA examiner based on a review of the claims folder and phone interview of the Veteran, if deemed necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to obtain an opinion regarding the etiology of any right index finger injury residuals present during the pendency of this claim.  The claims file must be made available to the examiner for review in connection with the examination.  If the Veteran is unable to report for the examination, a review should be undertaken and a report prepared based on a review of the claim and phone interview of the Veteran, if deemed necessary.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current right index finger condition is related to the Veteran's service, specifically the injury he described as having occurred while building a bridge in Korea.  The examiner must explain all findings and opinions.  The Veteran lay statements alleging the finger injury in-service are accepted pursuant to 38 U.S.C.A. § 1154(b).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


